DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 18-48 are pending:
		Claims 18-30 are rejected.
		Claims 31-48 are withdrawn.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-093364 and JP2018-090506, filed on 05/09/2017 and 05/09/2018, respectively.
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 18-30, drawn to a microorganism preparation feeding method.
Group II, claim(s) 31-39, drawn to a microorganism preparation automatic feeding apparatus.
Group III, claim(s) 40-44, drawn to a method for producing a microorganism preparation is fed to the oil/fat including wastewater.
Group IV, claim(s) 45-48, drawn to a storage apparatus.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of “refrigeration storing of seed microorganisms”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Momiyama (JP 2000-084587, cited in IDS). Momiyama teaches using microorganisms for treating waste and sewage (see pg. 1) comprising refrigeration storing of a seed microorganism ("refrigerant in the cooling pipes…of storage tanks") (see pg. 14). 
During a telephone conversation with Chad Rink on 08/11/20201 a provisional election was made with traverse to prosecute the invention of Group I, claims 18-30.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 31-48 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Dependent claims are hereby rejected due to dependency from rejected claim 18.
Claim 18 recites “the aerobic microorganism” in line 2 and “aerobic microorganism” in line 3, there is insufficient antecedent basis for aerobic microorganism of line 2 thus rendering the claim indefinite. Consider rephrasing line 2 to – aerobic microorganism – and consider phrasing line 3 to – the aerobic microorganism –. Dependent claims are rejected based on the same reasoning.
Claim 18 recites "the source material" in line 10.  There is insufficient antecedent basis for this limitation in the claim thus rendering the claim indefinite. In interest of advancing prosecution, it is interpreted that the claim requires a source material. Dependent claims are rejected based on the same reasoning. 
Claim 18 recites “the seed microorganism is periodically grown” in line 5. The claim is not clear because of “periodically grown” and it is not clear if the seed microorganisms are periodically grown such that the process of growing is started again after a predetermined period or if the growth tank periodically receives the seed microorganism such that the seed microorganisms are periodically grown or something else? Therefore the claims are rendered indefinite. In interest of 
Claim 18 recites “to produce the predetermined microorganism preparation whose volume is 50-500 times the predetermined volume of the seed microorganism” in lines 13-15. It is not clear from the claims what the volume of the seed microorganism is limited to therefore the claim does not clearly define 50-500 times the predetermined volume of the seed microorganism thus rendering the claim indefinite. In interest of advancing prosecution, it is interpreted that the predetermined volume of the seed microorganism is any volume. Dependent claims are rejected based on the same reasoning.
Claim 20 recites “the cold storage apparatus” in line 2. There is insufficient antecedent basis for this limitation in the claim thus rendering the claim indefinite. In interests of advancing prosecution, it is interpreted that a cold storage apparatus. 
Claim 28 recites "the contents" in lines 4-5 and “the contents” in line 5.  There is insufficient antecedent basis for these limitations in the claim thus rendering the claim indefinite. In interest of advancing prosecution, it is interpreted that the claim requires contents. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-19, 23 & 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Momiyama (JP 2000-084587, translation provided by Espacenet see NPL-document attached) in view of Hori (US 2015/0024470) and by evidence of by evidence of Asaoka (JP 2011-230083).
	Regarding claim 18, Momiyama teaches a microorganism preparation feeding method characterized by use of a growth tank ("culture tank") (see pg. 5) for growing a seed microorganism ("growing and culturing microorganisms") (see pg. 12) belonging to the aerobic microorganism group  ("there are two types of aerobic bacteria") (see pg. 9) including at least one species of aerobic microorganisms (there is an aerobic photosynthetic bacterium and an aerobic lactic acid bacteria) capable of decomposing oil and fat contained in oil/fat-including wastewater (the aerobic photosynthetic bacterium are capable of decomposing fats and oils by evidence of Asaoka) (Asaoka, see pg. 8), wherein the seed microorganism belonging to the aerobic microorganism group is maintained in a live state ("storage unit provided with means for storing/preserving the bacteria") (see pg. 4) (the microorganisms are maintained in a live state because of the preserving means), the seed microorganism is periodically grown (“it is possible to supply the entire amount of the culture solution prepared by throwing the stock solution into each culture tank every day” thereby suggesting periodically grown) (see pg. 4) by means of the growth tank ("culture tank") (see pg. 5) so as to produce a predetermined microorganism preparation, and the produced predetermined microorganism preparation is fed to the wastewater ("the drain pipe 27 is finally gathered with another drain pipe 26…to be sent to a waste water treatment facility or a sewer") (see pg. 11), the method comprising: 

	growing the seed microorganism ("growing and culturing microorganisms") (see pg. 12) of a predetermined volume by means of the growth tank ("culture tank") (see pg. 5); and 
	feeding the produced microorganism preparation to wastewater ("the drain pipe 27 is finally gathered with another drain pipe 26…to be sent to a waste water treatment facility or a sewer") (see pg. 11).  
	While Momiyama does not explicitly teach growing microorganisms so as to produce the predetermined microorganism preparation whose volume is 50 to 500 times the predetermined volume of the seed microorganism, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the growing step of Momiyama by adjusting temperature and the amount of molasses supplied for growing microorganisms so as to produce the predetermined microorganism preparation whose volume is 50 to 500 times the predetermined volume of the seed microorganism because parameters such as temperature and the amount of molasses supplied (Momiyama, “the temperature…suitable for the growth of each bacterial group” see pg. 8 and “molasses necessary for growing and culturing” see pg. 12) would have been optimized by routine experimentation to produce an optimal microorganism volume “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Momiyama does not explicitly teach: (1) wherein the wastewater includes oil/fat, (2) seed microorganisms whose population density is 1x 107 CFU/mL to 5x109 CFU/mL and a produced microorganism whose population density is 1x 107 CFU/mL to 2x1010 CFU/mL.
6 or more (see ¶81); and a produced microorganism whose population density is 1x 107 CFU/mL to 2x1010 CFU/mL (“a cultured product from 1x104 CFU/mL to 1x1011”) (see ¶65).
	While the combination of references does not teach seed microorganisms whose population density is 1x 107 CFU/mL to 5x109 CFU/mL, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Momiyama by selecting a slightly non-overlapping range of 106 or more as taught by Hori because a person having ordinary skill in the art would have reasonably expected that the seed microorganism’s performance in the prior art range of 106 or more would have been the same as, or similar to, the performance in the claimed range.  In re Malagari, 182 USPQ 549. As a result, it would have been obvious to employ a seed microorganism within the claimed range. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). MPEP 2144.05 (I).
	Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Momiyama by selecting a produced microorganism whose population density of 1x 107 CFU/mL to 2x1010 CFU/mL because a selection of ranges has been held a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
	Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Momiyama by treating the wastewater containing oil and fat as taught by Hori because it is desirable to decompose fats and oils by microorganisms (Hori, see ¶2).  Applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP §2143, D.).
	Regarding claim 19, Momiyama and Hori teaches the microorganism preparation feeding method according to claim 18, wherein the seed microorganism is maintained in a live state by 
	Regarding claim 23, Momiyama and Hori teaches the microorganism preparation feeding method according to claim 18, wherein the growth of the seed microorganism is repeatedly performed (“culturing of each group in each of the culture tanks…were repeated several times”) (Momiyama, see pg. 17) every day (“the culture solution prepared by throwing…into each culture tank every day”) (Momiyama, see pg. 3).
	While the combination of references does not teach the seed microorganism is grown once every 24 hours, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Momiyama by growing seed microorganism once every 24 hours because it is known that the culture solution deteriorates (Momiyama, see pg. 16). Additionally, one ordinary skill in the art would have had an expectation of growing once every 24 hours because the process of throwing the stock solution in each culture tank everyday would have resulted in growing at least once every 24 hours (Momiyama, see pg. 4). See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).
	Regarding claim 28, Momiyama and Hori teaches the microorganism preparation feeding method according to claim 18, wherein the growth tank is a tubular growth tank (see Fig. 7 of Momiyama showing tubular culture tanks 5, 6 & 7) whose entirety is elongated in the vertical direction (see Fig. 7 of Momiyama of culture tank in elongated vertical direction), and comprises a diffuser (Momiyama, see Fig. 7, diffuser 15 (air supply device 15); see pg. 6) which has a plurality of air discharge openings (Momiyama, see Fig. 7 of air supply device 15 having at least 3 openings for discharging air) provided at an end of an air discharge portion located at a lower region of the growth tank so as to introduce air into the contents of the growth tank and generate convection for agitating and mixing the contents (see Fig. 7 of Momiyama of air supply device 15 at the lower 
	Regarding claim 29, Momiyama and Hori teaches the microorganism preparation feeding method according to claim 18.
	 Momiyama does not teach wherein the aerobic microorganism group includes Yarrowia lipolytica 1 Al strain NITE BP-1167.  
	Hori teaches microorganisms useful for efficiently decomposing oils and fats (see Entire Abstract) comprising Yarrowia lipolytica 1 Al strain NITE BP-1167 (see ¶66).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Momiyama by incorporating the Yarrowia lipolytica 1 Al strain NITE BP-1167 of Hori because said microorganism has a high fatty acid assimilation ability (Hori, see ¶13). 
	Regarding claim 30, Momiyama and Hori teaches the microorganism preparation feeding method according to claim 18.
	Momiyama does not teach wherein the aerobic microorganism group includes Burkholderia arboris SL1B 1 strain NITE BP-00724.
	Hori teaches microorganisms useful for efficiently decomposing oils and fats (see Entire Abstract) wherein the aerobic microorganism group includes Burkholderia arboris SL1B 1 strain NITE BP-00724 (see ¶42).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Momiyama by incorporating the Burkholderia arboris SL1B 1 strain NITE BP-00724 of Hori because said microorganism has a high ability of triacylglycerol hydrolysis, and promote the decomposition of oils and fats (Hori, see ¶14). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Momiyama (JP 2000-084587, translation provided by Espacenet see NPL – document attached) in view of Hori (US 2015/0024470) and further in view of Joo (KR 101272267), by evidence of Asaoka (JP 2011-230083) by evidence of Asai (JP 2000-317491).
	Regarding claim 20, Momiyama and Hori teaches the microorganism preparation feeding method according to claim 18, wherein while the seed microorganism is maintained in a live state in the cold storage apparatus (Fig. 5, cold storage apparatus 14 (Fig. 5, storage tank 14)) (Momiyama, see pg. 14).
	The combination of references does not teach introducing air into the seed microorganism and generating convection for agitating and mixing the seed microorganism while in the storage apparatus.  
	In a related field of endeavor, Joo teaches a method and apparatus for reducing sludge using complex microbe (see Entire Abstract) comprising introducing air (“an air  injection device 160…thereby stirring”) (see ¶57 into the seed microorganism and generating convection for agitating and mixing the seed microorganism while in the storage apparatus (Fig. 2, storage tank 170; see ¶19).  The aeration will inherently generate convection since it circulates through the tank to mix bacteria, molasses, and water in a temperature controlled environment and by evidence of Asai. (Asai, see pg. 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Momiyama by incorporating an aeration device in storage tank for introducing air into a storage tank as taught by Joo because air is provided to prevent sedimentation of microorganisms as well for stirring and providing oxygen for microorganisms (Joo, see ¶57). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Claims 21-22 & 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Momiyama (JP 2000-084587, translation provided by Espacenet see NPL – document attached) in view of Hori (US 2015/0024470) and further in view of Kato (JP 2011-025200, translation provided by Espacenet, see NPL – document attached), by evidence of by evidence of Asaoka (JP 2011-230083), by evidence of by evidence of Yoneda (USPN 7,011,969) and by evidence of Asai (JP 2000-317491).
	Regarding claim 21, Momiyama and Hori teaches the microorganism preparation feeding method according to claim 18, wherein the growth of the seed microorganism in the growth tank is performed by use of the seed microorganism of the predetermined volume (“aerobic bacteria”) (Momiyama, see pg. 3), water (Momiyama, “introducing water into the culture tanks”, see pg. 6), and a carbon source (“molasses”) (Momiyama, see pg. 6) (molasses is a carbon source by evidence of Yoneda) (Yoneda, see C3/L19-25) and growing the seed microorganism (“supplying the molasses necessary for growing and culturing microorganisms”) (Momiyama,  see pg. 12); and introducing air (“supplying air to the culture solution”) (Momiyama, see pg. 9) into the seed microorganism and generating convection for agitating and mixing the seed microorganism (see Fig. 7 of Momiyama of air supplier 15 for mixing and generating convection).  The aeration will inherently generate convection since it circulates through the tank to mix bacteria, molasses, and water in a temperature controlled environment and by evidence of Asai. (Asai, see pg. 3).
	Momiyama does not explicitly teach (1) an activating agent for activating the seed microorganism and (2) a carbon source composed of vegetable oil. 
	 Hori teaches wherein the carbon source is vegetable oil (“canola oil…and oleic acid were respectively added as carbon sources”) (see ¶42).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the molasses of Momiyama with the vegetable oil of Hori because the simple substitution of one known molasses means with another known vegetable oil means is obvious and will result in a suitable carbon source means (Hori, see ¶42) with an expectation of 
	The combination of references does not teach (1).
	In a related field of endeavor, Kato teaches a wastewater treatment apparatus (see ¶1) comprising an activating agent for activating the seed microorganism (“the nutritional supplement…effective for activating microorganisms”) (see ¶69-75).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Momiyama by incorporating an activating agent (nutrient) for activating the seed microorganism as taught by Kato because said activating agent is a nutritional supplement for microorganisms (Kato, see ¶21). 
	Regarding claim 22, Momiyama, Hori and Kato teach the microorganism preparation feeding method according to claim 21, wherein the activating agent contains nitrogen, phosphorus, and potassium (Kato, “said nutrient contains silicon, potassium, magnesium, nitrogen and phosphorus”, see ¶78)
	Regarding claim 24, Momiyama and Hori teaches the microorganism preparation feeding method according to claim 18, wherein the method comprises: a cleaning step of cleaning the growth tank at a first timing (“when cleaning the culture tanks”) (Momiyama, see pg. 7) (additionally, the system is drained to completely remove the culture solution therefore suggesting the cleaning at first timing) (Momiyama, see pg. 11); a water storage step of storing water of a predetermined amount in the growth tank at a second timing (“the required water is supplied to the predetermined amount of each tank 5, 6, 7 at a time from the empty state”) (Momiyama, see pg. 6) (the water step occurs when the system is empty, this can occur after the cleaning step or draining step therefore suggesting a second timing); a growing step of supplying at a third timing to the growth tank the seed microorganism of the predetermined volume (“supplying molasses necessary for growing and culturing microorganisms to the respective culture tanks 5, 6 and 7”) (Momiyama,  see pg. 12) (the 
	Momiyama does not teach (1) an activating agent for activating the seed microorganism and (2) carbon source composed of vegetable oil.
	Hori teaches wherein the carbon source is vegetable oil (“canola oil…and oleic acid were respectively added as carbon sources”) (see ¶42).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the molasses of Momiyama with the vegetable oil of Hori because the simple substitution of one known molasses means with another known vegetable oil means is obvious and will result in a suitable carbon source means (Hori, see ¶42) with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
	The combination of references does not teach (1).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Momiyama by incorporating an activating agent (nutrient) for activating the seed microorganism as taught by Kato said activating agent is a nutritional supplement for microorganisms (Kato, see ¶21). 
	Regarding claim 25, Momiyama, Hori and Kato teach the microorganism preparation feeding method according to claim 24.
	While the combination of references does not teach wherein the cleaning step, the water storage step, the growing step, and the feeding step are repeatedly performed every day such that each of the steps is performed once every 24 hours, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Momiyama by performing the cleaning step, the water storage step, the growing step, and the feeding step are repeatedly performed every day such that each of the steps is performed once every 24 hours because one ordinary skill in the art would have had an expectation of repeating each step once every 24 hours. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).
	Regarding claim 26, Momiyama, Hori and Kato teach the microorganism preparation feeding method according to claim 24.
	While the combination of references does not teach wherein each of the cleaning step, the water storage step, the growing step, and the feeding step is repeatedly performed at intervals of 48 hours in each of two growth tanks such that each step is performed once every 48 hours and a time shift of 24 hours is present between each of the steps performed in one growth tank and the corresponding one of the steps performed in the other growth tank, whereby the microorganism preparation is fed to the oil/fat-including wastewater from the two growth tanks every day, it would .

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Momiyama (JP 2000-084587, translation provided by Espacenet see NPL – document attached) in view of Hori (US 2015/0024470) in view of Kato (JP 2011-025200, translation provided by Espacenet, see NPL – document attached) and further in view of Wegner (USPN 4,226,939) and by evidence of by evidence of Asaoka (JP 2011-230083), by evidence of by evidence of Yoneda (USPN 7,011,969) and by evidence of Asai (JP 2000-317491).
	Regarding claim 27, Momiyama, Hori and Kato teach the microorganism preparation feeding method according to claim 24.
	The combination of references does not teach further comprising a dechlorination step of performing aeration for a predetermined period of time after tap water has been supplied to and stored in the growth tank, thereby removing chlorine from the tap water.  
	In a related of field of endeavor, Wegner teaches treatment of makeup water for use in a fermentation process for growth of yeasts cells requiring growth factors (see Entire Abstract) comprising a dechlorination step of performing aeration for a predetermined period of time after tap water has been supplied to and stored in the growth tank, thereby removing chlorine from the tap 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Momiyama by aerating the water for de-chlorinating as taught by Wegner because chlorine in water inhibits growth of microorganism (Wegner, see C10/L65-68 & C11/L60-65).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        
/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778